Citation Nr: 1513028	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  03-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus and hallux valgus.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977 and from December 1991 to December 1996.  He also had periods of active duty for training and inactive duty for training with the National Guard from 1981 to 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2007, the Board denied service connection for a bilateral foot disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court vacated that portion of the Board's decision, which denied service connection for a bilateral foot disorder, and remanded the claim pursuant to a Joint Motion for Partial Remand.

In April 2009, the Board remanded this issue to the RO for additional development.  At some point after the file was sent to a VA medical center (VAMC) for an outside medical opinion, the claims file was lost.  In cases such as this where records in the custody of VA have been lost, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

Following a February 2012 remand, the Board denied the claim in an April 2013 decision.  The Veteran appealed that decision to the Court and, in a September 2013 Order, the Court vacated the April 2013 Board decision and remanded the issue pursuant to a September 2013 Joint Motion.

Following additional development, the Board again denied the bilateral foot disorder claim in a May 2014 decision.  The Veteran appealed the denial to the Court.  In a December 2014 Order, the Court vacated the May 2014 Board decision and again remanded the matter for evidentiary development pursuant to a November 2014 Joint Motion.

FINDINGS OF FACT

1.  The evidence of record, including a July 1988 National Guard physical examination and a March 2009 report from Dr. G.L.W., demonstrates that the Veteran's bilateral foot disorder, to include pes planus and hallux valgus, clearly and unmistakably pre-existed his second period of active military service.

2.  There is not clear and unmistakable evidence that the Veteran's pre-existing bilateral foot disorder was not aggravated by service.

3.  The competent medical evidence of record, including the March 2009 report from Dr. G.L.W., indicates that the Veteran's bilateral foot disorder, to include pes planus and hallux valgus, is related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for a bilateral foot disorder, to include pes planus and hallux valgus, are met.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).


ORDER

Entitlement to service connection for a bilateral foot disorder, to include pes planus and hallux valgus, is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


